—Order unanimously affirmed without costs. Memorandum: Respondent failed to contend before Family Court that alcohol abuse and refusal of treatment do not constitute aggravating circumstances within the meaning of Family Court Act § 827 (a) (vii) and § 842. Thus, respondent failed to preserve for our review his present contention that the court erred in issuing a three-year order of protection based on his alcohol abuse and refusal of treatment (see generally, Matter of Tanya R. B. v Darren W., 254 AD2d 813; Matter of Mary Alice V., 222 AD2d 594, lv denied 87 NY2d 811; Matter of Kagels v Kagels, 209 AD2d 1020). In any event, we agree with the court that respondent’s alcohol abuse and refusal of treatment constitute aggravating circumstances within the meaning of Family Court Act § 842, and we conclude that the court did not abuse its discretion in issuing the order (see, Family Ct Act § 827 [a] [vii]; § 842). (Appeal from Order of Jefferson County Family Court, Hunt, J.— Custody.) Present — Green, J. P., Hayes, Hurlbutt, Balio and Lawton, JJ.